PER CURIAM.
Petitioner, J.W., filed a petition for writ of prohibition seeking speedy trial discharge under Florida Rule of Juvenile Procedure 8.090 (2002). It is undisputed that the adjudicatory hearing was not held within ninety days of the petition for delinquency as required by that rule.
The trial court granted the state an extension of the speedy trial period based upon its showing that it had made three unsuccessful attempts to serve J.W. with the delinquency petition. All three attempts were made during school hours at J.W.’s residence. All three times, the process server found no one at home.
The 'state’s evidence was insufficient to demonstrate that it made diligent efforts to serve J.W. The state, therefore, failed to demonstrate that he was unavailable within the meaning of rule 8.090(d)(4) and it was error for the trial court to extend the speedy trial period. See R.K. v. State, 778 So.2d 1098 (Fla. 4th DCA 2001) (citation omitted).
The petition for writ of prohibition is granted. The trial court is directed to discharge J.W.
POLEN, C.J., FARMER and HAZOURI, JJ., concur.